Exhibit 10.2
PERRIGO COMPANY PLC
CHANGE IN CONTROL SEVERANCE POLICY FOR U.S. EMPLOYEES
Amended and Restated Effective November 12, 2015
ARTICLE I
INTRODUCTION
Perrigo Company plc (the "Company") hereby establishes the Perrigo Company plc
Change in Control Severance Policy for U.S. Employees (the "Policy"), effective
originally June 22, 2015 and amended and restated effective November 12, 2015,
for the benefit of certain "Eligible Employees" of the Company and certain of
its Affiliates specified by the Company.  The Policy is intended to apply to
United States based "Employees," as described herein.  The Policy shall be
binding on any successor to all or substantially all of the Company's assets or
business.  Except as otherwise provided herein, the Policy supersedes any prior
formal or informal severance plans, programs or policies of the Company or its
Affiliates providing for change in control severance pay and benefits for
Eligible Employees.
ARTICLE II
DEFINITIONS
2.1            "Act" means the Irish Companies Act 1963, as amended from time to
time. References to any provision of the Act shall be deemed to include
successor provisions thereto and regulations thereunder.
2.2            "Affiliate" means any member of the group of corporations, trades
or businesses or other organizations comprising the "controlled group" with the
Company under Code Section 414.
2.3            "Basic Severance Policy" means the Perrigo Company U.S. Severance
Policy adopted effective December 1, 2013, as amended and restated effective as
of November 12, 2015.
2.4            "Cause" means (a) the Employee is convicted of a felony; (b) the
Employee's breach of any material duty or obligation imposed upon the Employee
by the Company that results in material, demonstrable harm to the Company; or
(c) the Employee divulges the Company's confidential information or breaches or
causes the breach of any confidentiality agreement to which the Employee or
Company is a party.
2.5            "Change in Control" means:
(a)            The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than fifty
percent (50%) of the combined voting power of the continuing or surviving
entity's issued shares or securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization;
(b)            The sale, transfer or other disposition of all or substantially
all of the assets of the Company;
(c)            Individuals who as of the effective date of the Policy constitute
the Board of Directors of the Company (the "Incumbent Directors") cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors of the Company; provided, however, that any individual who
becomes a director of the Company subsequent the above date shall be considered
an Incumbent Director if such person's election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors; but,
provided further that any such person whose initial assumption of office is in
connection with an actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors of the Company,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation, shall not be considered an Incumbent
Director;
(d)            A transaction as a result of which a person or company obtains
the ownership directly or indirectly of the ordinary shares in the Company
carrying more than fifty percent (50%) of the total voting power represented by
the Company's issued share capital in pursuance of a compromise or arrangement
sanctioned by the court under section 201 of the Act or becomes bound or
entitled to acquire ordinary shares in the Company under section 204 of the Act;
or
(e)            Any transaction as a result of which any person becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing at least fifty percent
(50%) of the total voting power represented by the Company's then outstanding
voting securities (e.g., issued shares).  For purposes of this subsection (e),
the term "person" shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act but shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of any
subsidiary of the Company, and (ii) a company owned directly or indirectly by
the shareholders of the Company in substantially the same proportions as their
ownership of the ordinary shares of the Company.

--------------------------------------------------------------------------------

2.6            A "Change in Control Severance Event" means (i) the Eligible
Employee's involuntary termination from employment by the Employer or any
successor thereto on or after a Change in Control and prior to the two (2) year
anniversary of the Change in Control, or (ii) the Eligible Employee's voluntary
termination from employment on or after a Change in Control and prior to the two
(2) year anniversary of the Change in Control due to a Relocation or a
Significant Reduction in Scope or Base Compensation that occurs during such two
(2) year period.
2.7            "Code" means the Internal Revenue Code of 1986, as amended.
2.8            "Company" means Perrigo Company, plc.
2.9            "Comparable Position" means a position either with the Company or
any of its Affiliates or with a successor or transferee of all or a part of the
business of the Company or Affiliate, on terms which do not cause a Significant
Reduction in Scope or Base Compensation and do not entail a Relocation.

--------------------------------------------------------------------------------

2.10            "Confidential Information" means trade secrets and other
propriety information of an Employer or any Affiliate.  Such information
includes, but is not limited to, internal financial information, marketing
plans, customer and dealer data, names or lists of suppliers, new product plans,
inventions, pending patent applications, product styles, manufacturing data and
information, technical improvements, processes, methods, formulas, drawings,
photographs, systems, machine readable records, flow charts, source decks,
models, compilations, lists of employees, organization charts, computer
software, databases, strategic plans, pricing information and customer lists. 
If an Eligible Employee entered into a separate confidentiality or proprietary
rights agreement with an Employer or any Affiliate, the term "Confidential
Information" for purposes of this Policy shall have the meaning ascribed to any
such term or concept as it is defined under, or used in, the separate agreement.
2.11            "Eligible Employee" means each Employee who is not (i) governed
by a collective bargaining agreement between the Company or any Affiliate and
employee representatives; (ii) holds the position of Chief Executive Officer and
is covered by a written employment agreement that contains a severance provision
or is covered by a written severance agreement (for the duration of that
agreement); (iii) classified as "temporary," including without limitation,
anyone classified as an "intern" or "co-op"; (iv) a consultant; (v) a "leased
employee" as defined in Code Section 414(n); or (vi) a person performing
services for an Employer on a contract basis or as an independent contractor or
consultant or through a purchase order, supplier agreement or any other form of
agreement that the Employer enters into for services, regardless of whether any
of the above such individuals set forth in (iv), (v) or (vi) are subsequently
determined by the Internal Revenue Service, the U.S. Department of Labor or a
court to be Employees.
2.12            "Employee" means any United States based employee of an Employer
who is regularly scheduled to work thirty-five (35) hours or more per calendar
week for the Employer.
2.13            "Employer" means the Company and each U.S. Affiliate of the
Company.
2.14            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
2.15            "Involuntary Termination" means the involuntary termination of
an Eligible Employee's employment by the Employer.  The term Involuntary
Termination includes (i) a termination effective when the Eligible Employee
exhausts a leave of absence during, or at the end of, a WARN Notice Period, and
(ii) a situation where an Eligible Employee on an approved leave of absence
during which the Employee's position is protected under applicable law (e.g., a
leave under the Family Medical Leave Act), returns from such leave, and cannot
be placed in employment with the Employer.
2.16            "Policy" means the Perrigo Company plc Change in Control
Severance Policy for U.S. Employees as set forth herein and as the same may be
amended from time to time.
2.17            "Relocation" means a material change in the geographic location
at which the Eligible Employee is required to perform services.  Such change in
an Eligible Employee's primary job site will be considered material if (i) for
Eligible Employees other than field-based sales representatives (or similar
field-based positions), the new location increases the Eligible Employee's
commute between home and primary job site by at least thirty (30) miles, or (ii)
in the Company's reasonable opinion, the new location requires that the Eligible
Employee move his/her home to a new location at least thirty (30) miles away
from the Eligible Employee's home immediately prior to the change.

--------------------------------------------------------------------------------

2.18            "Severance Date" means the final day of employment with the
Employer which date shall be communicated in writing by the Employer to the
Employee.
2.19            "Significant Reduction in Scope or Base Compensation" means a
material diminution in the Eligible Employee's authority, duties or
responsibilities or a material diminution in the Eligible Employee's base
compensation or incentive compensation opportunities.  In the event of a
Relocation or a Significant Reduction in Scope or Base Compensation, the
Eligible Employee must provide his/her Employer with written notice within
ninety (90) days after the occurrence of such event.  The Employer shall then
have thirty (30) days to cure such event.  In the event the Employer fails to
cure the event within the thirty (30) day period, the Eligible Employee's
Severance Date shall occur on the thirty-first (31st) day following the
Employer's receipt of such written notice.  In the case of Employees who hold
the positions set forth on Exhibit A as of a Change in Control, a "Significant
Reduction in Scope of Base Compensation" shall be deemed to have occurred if the
ordinary shares of the Company cease to be publicly traded following its
acquisition by or merger into another person, entity or group, and the
applicable Employee is not appointed to a corresponding position with the
acquirer or entity resulting from such merger or, if applicable, the ultimate
parent of such entity.
2.20            "Triggering Event" means an Involuntary Termination, Relocation
or Significant Reduction in Scope or Base Compensation.
2.21            "WARN Act" means the Worker Adjustment and Retraining
Notification Act.
2.22            "WARN Notice Date" means the date the Employer is required to
notify an Eligible Employee pursuant to the WARN Act or similar state law that
he/she is to be terminated from employment with the Employer in conjunction with
a "plant closing" or "mass layoff" as described in the WARN Act or similar state
law.
2.23            "WARN Notice Period" means the sixty (60) consecutive calendar
day period, or other applicable period under similar state law, commencing on an
Eligible Employee's WARN Notice Date.
ARTICLE III
ELIGIBILITY
3.1            Conditions of Eligibility.  To be eligible for benefits as
described in Article V, the Eligible Employee must (i) remain an Employee
through the Severance Date, (ii) through the Severance Date, fulfill the normal
responsibilities of his/her position, including meeting regular attendance,
workload and other standards of the Employer, as applicable, and (iii) submit
the signed Waiver and Release Agreement required by the Administrator on, or
within forty-five (45) days after, his/her Severance Date or receipt of the
Waiver and Release Agreement (whichever occurs later) and not revoke the signed
Waiver and Release Agreement.

--------------------------------------------------------------------------------

3.2            Conditions of Ineligibility.  An otherwise Eligible Employee
shall not receive severance pay or severance benefits under the Policy if:
(a)            the Employee ceases to be an Eligible Employee as defined by the
Policy, other than as a result of a Change in Control Severance Event;
(b)            the Employee terminates employment with the Employer by reason of
death;
(c)            the Employee terminates employment with the Employer for Cause as
defined in Article II;
(d)            the Employee terminates employment with the Employer through job
abandonment;
(e)            other than as set forth in Section 2.15(ii), the individual is no
longer an Employee and is receiving long-term disability benefits from the
Employer (as determined under the applicable Employer long-term disability plan)
as of the date the Change in Control Severance Event would have occurred had the
individual been an Employee on such date;
(f)            the Employee is employed in an operation, division, department or
facility, that is sold, leased or otherwise transferred, in whole or in part,
from an Employer, and the Employee accepts any position with the new
owner/operator, or the Employee is offered a Comparable Position by the new
owner/operator;
(g)            the Employee gives notice of his/her voluntary termination (other
than pursuant to Section 2.17 or Section 2.19) prior to his/her Severance Date
or the effective date of a sale, lease or transfer of an operation, division,
department or facility, as described in Section 3.2(f), regardless of the
effective date of such termination;
(h)            the Employee terminates from employment with the Employer and is
eligible to receive severance benefits under another group
reorganization/restructuring benefit policy or severance program sponsored by
the Company or any of its Affiliates, in which event the Employee will receive
severance under this Policy or the other policy or program, whichever provides
the greater benefit;
(i)            the Employee is offered a Comparable Position from an Employer,
or accepts any position with an Employer, even if it is not a Comparable
Position;
(j)            the Employee experiences a Triggering Event or a Change in
Control Severance Event after the Policy is terminated;
(k)            the Employee does not timely execute and return to the
Administrator a valid Waiver and Release Agreement;
(l)            the Employee works primarily in an office located in a country
other than the United States and is entitled to severance benefits under the
laws of such country or the policies of the company at which he/she is based and
such severance benefits may not be waived; or
(m)            the Employee is offered a Comparable Position by, or accepts any
position with, an employer with which the Company or any of its Affiliates has
reached an agreement or arrangement under which the employer agrees to offer
employment to the otherwise Eligible Employee.
The foregoing list of conditions is intended to be illustrative and may not be
all inclusive; the Administrator will determine in the Administrator's sole
discretion whether an Eligible Employee is eligible for severance pay and
severance benefits under the Policy.

--------------------------------------------------------------------------------

ARTICLE IV
PAY AND BENEFITS IN LIEU OF WARN NOTICE
4.1            Wage Payments.  If an Eligible Employee is entitled to advance
notice of a "plant closing" or a "mass layoff" under the WARN Act or similar
state law, but experiences a Triggering Event or a Change in Control Severance
Event before the end of a WARN Notice Period, the Eligible Employee shall be
entitled to receive pay until the end of the WARN Notice Period as if he/she
were still employed through such date.  The pay under this Section 4.1 will be
issued according to the normal payroll practices of the Employer and shall not
be subject to the Waiver and Release Agreement.
4.2            Benefits. An Eligible Employee described in Section 4.1 shall be
entitled to benefits under Employer-sponsored medical, dental and vision benefit
plans, as amended from time to time, through the end of the WARN Notice Period
on the same terms and under the same conditions as applied to the Eligible
Employee immediately prior to the Triggering Event or the Change in Control
Severance Event.  The benefits under this Section 4.2 are not subject to the
Waiver and Release Agreement.
ARTICLE V  
CHANGE IN CONTROL SEVERANCE PAY AND SEVERANCE BENEFITS
5.1            Generally.  In exchange for providing the Employer with an
enforceable Waiver and Release Agreement, in accordance with Article VI, an
Eligible Employee who terminates employment on account of a Change in Control
Severance Event shall be eligible to receive Change in Control severance pay and
severance benefits as described below, subject to the terms of the Policy.  The
consideration for the voluntary Waiver and Release Agreement shall be the
severance pay and severance benefits the Eligible Employee would not otherwise
be eligible to receive.
(a)            Change in Control Severance Pay and Bonus.  If an Eligible
Employee terminates from employment on account of a Change in Control Severance
Event, such Eligible Employee, if he/she was an Employee on the date immediately
preceding the Change in Control, shall be eligible to receive Change in Control
severance pay determined under the table below based on the Eligible Employee's
Band classification.  For purposes of calculating severance pay under this
Article V, any reduction in an Eligible Employee's annual base compensation or
annual target bonus between the date of the Change in Control and the two (2)
year anniversary of the Change in Control will be disregarded.  The Band
applicable to an Eligible Employee shall be determined by the Administrator, in
its sole discretion, based on the Eligible Employee's job position relative to
the job grading system in place for the applicable Employer, provided that an
Eligible Employee's Band may not be reduced following a Change in Control.

--------------------------------------------------------------------------------

Employment Classification
Calculation
Section 16 Executives
 
Change in Control severance pay shall be an amount equal to the sum of:
(i)  Two (2) times the sum of all severance payments the employee would have
received under Section 5.2 of the Basic Severance Policy, as if his/her
employment terminated on account of a Triggering Event as defined in the Basic
Severance Policy, and
(ii)  Two (2) times an amount equal to the Eligible Employee's target bonus for
the year in which the Change in Control occurs; provided, however, the Eligible
Employee's target bonus for a Change in Control occurring in 2015 means the
bonus payable to the Eligible Employee for a 12-month period and calculated
based on his or her compensation and target percentage in effect on the Eligible
Employee's termination from employment.
VPs & Directors
(Bands A & B)
Change in Control severance pay shall be an amount equal to the sum of:
(i)   Two (2) times the sum of all severance payments the employee would have
received under Section 5.2 of the Basic Severance Policy, as if his/her
employment terminated on account of a Triggering Event as defined in the Basic
Severance Policy, and
(ii)  One (1) times an amount equal to the Eligible Employee's target bonus for
the year in which the Change in Control occurs; provided, however, the Eligible
Employee's target bonus for a Change in Control occurring in 2015 means the
bonus payable to the Eligible Employee for a 12-month period and calculated
based on his or her compensation and target percentage in effect on the Eligible
Employee's termination from employment.
Managers
(Band C)
Change in Control severance pay shall be an amount equal to the sum of:
(i)   Two (2) times the sum of all severance payments the employee would have
received under Section 5.2 of the Basic Severance Policy, as if his/her
employment terminated on account of a Triggering Event as defined in the Basic
Severance Policy, and
(ii)  One (1) times an amount equal to the Eligible Employee's target bonus for
the year in which the Change in Control occurs; provided, however, the Eligible
Employee's target bonus for a Change in Control occurring in 2015 means the
bonus payable to the Eligible Employee for a 12-month period and calculated
based on his or her compensation and target percentage in effect on the Eligible
Employee's termination from employment.
Professionals
(Bands D & E)
Change in Control severance pay shall be an amount equal to the sum of:
(i)   Two (2) times the sum of all severance payments the employee would have
received under Section 5.2 of the Basic Severance Policy, as if his/her
employment terminated on account of a Triggering Event as defined in the Basic
Severance Policy, and
(ii)  One (1) times an amount equal to the Eligible Employee's target bonus for
the year in which the Change in Control occurs; provided, however, the Eligible
Employee's target bonus for a Change in Control occurring in 2015 means the
bonus payable to the Eligible Employee for a 12-month period and calculated
based on his or her compensation and target percentage in effect on the Eligible
Employee's termination from employment.
All Others
Change in Control severance pay shall be an amount equal to the sum of:
(i)   Two (2) times the sum of all severance payments the employee would have
received under Section 5.2 of the Basic Severance Policy, as if his/her
employment terminated on account of a Triggering Event as defined in the Basic
Severance Policy, and
(ii)  One (1) times an amount equal to the Eligible Employee's target bonus for
the year in which the Change in Control occurs; provided, however, the Eligible
Employee's target bonus for a Change in Control occurring in 2015 means the
bonus payable to the Eligible Employee for a 12-month period and calculated
based on his or her compensation and target percentage in effect on the Eligible
Employee's termination from employment.



(b)            Subject to Sections 5.2 and 11.3, Change in Control severance pay
shall be paid in a lump sum payment within sixty (60) days following the
Eligible Employee's Severance Date, provided the Eligible Employee has executed
and submitted a Waiver and Release Agreement in accordance with Article VI and
the period during which the Employee is entitled to revoke the Waiver and
Release Agreement has expired.  All legally required taxes and any sums owed the
Employer shall be deducted from such severance pay.  If an Employer reemploys an
Eligible Employee who is to receive Change in Control severance pay and benefits
under the Policy, the individual shall become ineligible and such Change in
Control severance pay shall not be paid and such benefits shall cease effective
as of the reemployment date.
Notwithstanding the foregoing, if a Change in Control does not constitute a
change in control event within the meaning of Treasury Regulation Section
1.409A-3(i)(5), amounts payable under this Policy that are payable in
substitution for amounts that constitute deferred compensation (within the
meaning of Code Section 409A) under the Basic Severance Policy will be paid on
the schedule contemplated by the Basic Severance Policy to the extent necessary
in order to avoid the imposition of penalty taxes on an Eligible Employee
pursuant to Code Section 409A.
(c)            Change in Control Medical, Dental and Vision Benefits Coverage. 
If an Eligible Employee becomes eligible for Change in Control severance
pursuant to the Policy and elects health care continuation coverage under Code
Section 4980B or other applicable law ("COBRA") for the Eligible Employee and
his or her eligible covered dependents equivalent to the coverage which they
were receiving immediately prior to the Severance Date, for the Continuation
Period (as defined below), the Company shall pay the full premium cost of such
coverage, based on the prevailing rate (the "Prevailing COBRA Rate") charged by
the Company to persons who elect similar health care continuation coverage under
COBRA (the "Health Care Benefits"); provided, however, that the Health Care
Benefits shall be reported by the Company as taxable income to the Eligible
Employee to the extent reasonably determined by the Company to be necessary to
avoid the Health Care Benefits from being considered to have been provided under
a discriminatory self-insured medical reimbursement plan pursuant to Code
Section 105(h).
For purposes of this Section 5.1(b), the term "Continuation Period" means the
lesser of (x) eighteen (18) months, and (y) the number of weeks of pay with
respect to which the individual's Change in Control severance pay is calculated
(the period in clause (y), the "Severance Welfare Period"); provided, however,
that the Continuation Period shall cease at such time that the Eligible Employee
is eligible to receive health care benefits under another employer-provided plan
(but no repayment of any previously-paid premium shall be required).
In addition, with respect to Eligible Employees whose Severance Welfare Period
is greater than eighteen (18) months, the Company shall pay to the Eligible
Employee on the first day of each month of the Severance Welfare Period
following the expiration of the Continuation Period an amount in cash equal to
the Prevailing COBRA Rate for the coverage for the Eligible Employee and his or
her eligible covered dependents which was in effect immediately prior to the
expiration of the Continuation Period; provided, however, that no such payment
shall be made following the time that the Eligible Employee is eligible to
receive health care benefits under another employer-provided plan.

--------------------------------------------------------------------------------

All of the terms and conditions of Employer-sponsored medical, dental and vision
benefit plans, as amended from time to time, shall be applicable to an Eligible
Employee (and his/her eligible dependents, if applicable) participating in any
form of continuation coverage under such Employer-sponsored medical, dental and
vision benefit plans.  This Policy is not to be interpreted to expand an
Eligible Employee's health care continuation rights under COBRA.  That is,
continuation coverage under this Policy will run concurrent with (and not
consecutive to) COBRA continuation coverage.  Continuation coverage under this
Policy will not extend the maximum COBRA continuation coverage period applicable
to an Eligible Employee or to his/her eligible coverage dependents.
(d)            Change in Control Career Transition Assistance.  A career
transition assistance firm selected by the Administrator and paid for by an
Employer shall provide career transition assistance to an individual who becomes
eligible for Change in Control severance pursuant to this Policy.  Career
transition assistance shall be made available for the number of weeks for which
severance is payable as determined under the table in Section 5.1(a) above
(without regard to the fact that Change in Control severance pay is payable in a
lump sum).
(e)            Long-Term Incentives.  Long-term incentive payments shall be
payable in accordance with the terms of any long-term incentive plan applicable
to an Eligible Employee.
(f)            Severance Bonus.  If an Eligible Employee in the absence of a
Change in Control Severance Event would have been eligible to receive a bonus
under any bonus plan or policy of the Company or any Affiliate, the Eligible
Employee shall receive a severance bonus pro-rated based on the portion of the
year that the Eligible Employee was employed through his or her Severance Date
and based on the actual bonus payout to be paid at the regularly scheduled
annual bonus payment date.  Such pro-rated severance bonus shall be paid at the
same time that annual bonuses are generally payable under any such bonus plan or
policy of the Company or the Affiliate, but in no event later than March 15 of
the year following the year in which the Severance Date occurs, and shall be
calculated in the same manner as applicable to employees of the Company and its
Affiliates generally.
5.2            Treatment of Certain Payments.
(a)            Anything in the Policy to the contrary notwithstanding, in the
event the Accounting Firm (as defined below) determines that receipt of all
Payments (as defined below) would subject a Disqualified Individual (as defined
below) to the excise tax under Code Section 4999, the Accounting Firm shall
determine whether to reduce any of the Payments paid or payable pursuant to the
Policy (the "Policy Payments") so that the Parachute Value (as defined below) of
all Payments, in the aggregate, equals the Safe Harbor Amount (as defined
below).  The Policy Payments shall be so reduced only if the Accounting Firm
determines that the Disqualified Individual would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Policy Payments were so
reduced.  If the Accounting Firm determines that the Disqualified Individual
would not have a greater Net After-Tax Receipt of aggregate Payments if the
Policy Payments were so reduced, the Disqualified Individual shall receive all
Policy Payments to which the Disqualified Individual is entitled hereunder.

--------------------------------------------------------------------------------

(b)            If the Accounting Firm determines that aggregate Policy Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give the Disqualified
Individual notice to that effect and a copy of the detailed calculation
thereof.  All determinations made by the Accounting Firm under this Section 5.2
shall be binding upon the Company and the Disqualified Individual and shall be
made as soon as reasonably practicable and in no event later than fifteen (15)
days following the Severance Date.  For purposes of reducing the Policy Payments
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, only amounts payable under the Policy (and no other Payments)
shall be reduced.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments and benefits under the
following sections in the following order:  (i) cash payments that do not
constitute deferred compensation within the meaning of Code Section 409A, and
(ii) cash payments that do constitute deferred compensation, in each case,
beginning with payments or benefits that are to be paid the farthest in time
from the Accounting Firm's determination.  All reasonable fees and expenses of
the Accounting Firm shall be borne solely by the Company.
(c)            The Company shall cooperate with the Disqualified Individual in
good faith in valuing, and the Accounting Firm shall take into account the value
of, services provided or to be provided by the Disqualified Individual
(including, without limitation, the Disqualified Individual's agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or after the date of a change in ownership or
control of the Company (within the meaning of Treasury Regulation Section
1.280G-1, Q&A-2(b)), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Treasury Regulation
Section 1.280G-1, Q&A-9 and Q&A-40 to Q&A-44 and/or exempt from the definition
of the term "parachute payment" within the meaning of Treasury Regulation
Section 1.280G-1 Q&A-2(a) in accordance with Treasury Regulation Section
1.280G-1, Q&A-5(a).
(d)            The following terms shall have the following meanings for
purposes of this Section 5.2:

 
(i)
 
"Accounting Firm" means a nationally recognized certified public accounting firm
or other professional organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of Code
Section 280G that is selected by the Company prior to a Change in Control for
purposes of making the applicable determinations hereunder and is reasonably
acceptable to the Disqualified Individual, which firm shall not, without the
Disqualified Individual's consent, be a firm serving as accountant or auditor
for the individual, entity or group effecting the Change in Control.
 
(ii)
  "Disqualified Individual" means an individual as defined in Code Section
280G(c) and Treasury Regulation Section 1.280G-1, Q&A-15 to Q&A-21.  
(iii)
   "Net After-Tax Receipt" means the present value (as determined in accordance
with Code Sections 280G(b)(2)(A)(ii) and 280G(d)(4)) of a Payment net of all
taxes imposed on the Disqualified Individual with respect thereto under Code
Sections 1 and 4999 and under applicable state and local laws, determined by
applying the highest marginal rate under Code Section 1 and under state and
local laws which applied to the Disqualified Individual's taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to the Disqualified Individual in the relevant
tax year(s).

--------------------------------------------------------------------------------

 
(iv)
 
"Parachute Value" of a Payment means the present value as of the date of the
change of control for purposes of Code Section 280G of the portion of such
Payment that constitutes a "parachute payment" under Code Section 280G(b)(2), as
determined by the Accounting Firm for purposes of deter-mining whether and to
what extent the excise tax under Code Section 4999 will apply to such Payment.
 
(v)
  "Payment" means any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of the
Disqualified Individual, whether paid or payable pursuant to the Policy or
otherwise  
(vi)
   "Safe Harbor Amount" means 2.99 times the Disqualified Individual's "base
amount," within the meaning of Code Section 280G(b)(3).

 
 
 (e)                  The provisions of this Section 5.2 shall survive
termination of the Policy.
 
ARTICLE VI  
WAIVER AND RELEASE AGREEMENT
In order to receive the severance pay and severance benefits available under the
Policy, an Eligible Employee must submit a signed Waiver and Release Agreement
form to the Administrator on or within forty-five (45) days after his/her
Severance Date or receipt of the Waiver and Release Agreement, whichever occurs
later.  The required Waiver and Release Agreement will be limited to a release
of the Company and its Affiliates from any and all claims, debts, suits or
causes of action, known or unknown, based upon any fact, circumstance, or event
occurring or existing at or prior to the Eligible Employee's execution of the
Waiver and Release Agreement, including, but not limited to, any claims or
actions arising out of or during the Eligible Employee's employment with the
Company and/or separation of employment, including any claim under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 301 et seq., as amended, the
Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Civil Rights Act and any and
all other federal, state or local laws, and any common law claims now or
hereafter recognized.  In no event will the Waiver and Release Agreement require
the Eligible Employee to release claims regarding employee benefits or rights to
indemnification, nor shall the Waiver and Release Agreement include restrictive
covenants, including, without limitation, any regarding competition and
solicitation of customers or employees.
An Eligible Employee may revoke his/her signed Waiver and Release Agreement
within seven (7) days of his/her signing the Waiver and Release Agreement. 
Notwithstanding any provision of this Policy to the contrary, in no event shall
the timing of the Eligible Employee's execution of the Waiver and Release
Agreement, directly or indirectly, result in the Eligible Employee designating
the calendar year of any severance payment, and if a payment that is subject to
execution of the Waiver and Release Agreement could be made in more than one
taxable year, payment shall be made in the later taxable year.  Any such
revocation must be made in writing and must be received by the Administrator
within such seven (7) day period.  An Eligible Employee who timely revokes
his/her Waiver and Release Agreement shall not be eligible to receive any
severance pay or severance benefits under the Policy.  Eligible Employees shall
be advised to contact their personal attorney at their own expense to review the
Waiver and Release Agreement form if they so desire.

--------------------------------------------------------------------------------

ARTICLE VII  
ADMINISTRATOR
The Company, or any committee or individual as may be designated by the Company,
shall administer the Policy (the "Administrator").  The Administrator may
delegate to other persons responsibilities for performing certain of the
Administrator's duties under the Policy.  Except as otherwise provided in the
Policy and subject to Article VIII, the Administrator shall have the authority
to construe the terms of the Policy, including, but not limited to, the making
of factual determinations, the determination of questions concerning benefits,
and the procedures for claim.  In the event of a group termination, as
determined in the sole discretion of the Administrator, the Administrator shall
furnish affected Eligible Employees with such additional information as may be
required by law.
ARTICLE VIII 
CLAIMS FOR SEVERANCE BENEFITS
8.1            Claim for Benefits.  It is not necessary that an Eligible
Employee apply for severance pay and severance benefits under the Policy. 
However, if an Eligible Employee wishes to file a claim for severance pay and
severance benefits, such claim must be in writing and filed with the
Administrator.  If the Eligible Employee does not provide all the necessary
information for the Administrator to process the claim, the Administrator may
request additional information and set deadlines for the Eligible Employee to
provide that information.  The Administrator will review a claim, and will make
a determination of the claim and provide notice of that determination within
ninety (90) days of the date the written claim is submitted to the
Administrator.
8.2            Benefits Review.  If the claim is completely or partially denied,
the Administrator will furnish a written or electronic notice to the claimant
that specifies the reasons for the denial, refers to the Policy provisions on
which the denial is based, describes any additional information that must be
provided by the claimant in order to support the claim, explains why the
information is necessary, and explains the appeal procedures under the Policy.
8.3            Appeal Procedures.  A claimant may appeal the denial of his/her
claim and request the Administrator reconsider the decision.  The claimant or
the claimant's authorized representative may: (a) appeal by written request to
the Administrator not later than sixty (60) days after receipt of notice from
the Administrator denying his/her claim; (b) review or receive copies or any
documents, records or other information relevant to the claimant's claim; and
(c) submit written comments, documents, records and other information relating
to his/her claim.  In deciding a claimant's appeal, the Administrator shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim.  If the claimant does not provide all the
necessary information for the Administrator to decide the appeal, the
Administrator may request additional information and set deadlines for the
claimant to provide that information.

--------------------------------------------------------------------------------

The Administrator will make a decision with respect to such an appeal within
sixty (60) days after receiving the written request for appeal.  The claimant
will be advised of the Administrator's decision on the appeal in writing or
electronically.  The notice will include the reasons for the decision,
references to Policy provisions upon which the decision on the appeal is based,
and a statement that the claimant is entitled to receive, upon request,
reasonable access to, and copies of, all documents, records or other information
relevant to the claimant's claim.  In no event shall a claimant or any other
person be entitled to challenge a decision of the Administrator in court or in
any other administrative proceeding unless and until the claim and appeal
procedures described above have been complied with and exhausted.  No legal
action may be brought more than six (6) months following the Administrator's
final determination.  Following a Change in Control, all determinations of the
Administrator will be subject to de novo review by a court of competent
jurisdiction.
8.4            Legal Fees.  The Company (including any successor to the Company
following a Change in Control) will reimburse each Eligible Employee whose
termination of employment occurs on or after the date of a Change in Control and
prior to the two (2) year anniversary of the Change in Control for all
reasonable legal fees and expenses incurred by such Eligible Employee in seeking
to obtain or enforce any right or benefit provided under this Policy (other than
any such fees and expenses incurred in pursuing any claim determined by an
arbitrator or by a court of competent jurisdiction to be frivolous or not to
have been brought in good faith).
ARTICLE IX 
AMENDMENT/TERMINATION/VESTING
The Company by written action of its Board of Directors or any duly authorized
designee of the Board reserves the right to amend or to terminate the Policy at
any time; provided, however, that following a Change in Control, no amendment or
termination of the Policy shall adversely impact the rights or protections of an
Eligible Employee under the Policy as of immediately prior to the amendment or
termination, including, but not limited to, an amendment that would reduce the
amount of severance pay or severance benefits, change the time of payment of
severance pay or benefits, or narrow the conditions under which severance pay or
severance benefits are payable or limit the individuals who are eligible for
severance pay or severance benefit sunder the Policy.  For the avoidance of
doubt, the foregoing prohibition on amendment or termination of the Policy shall
also apply to any amendment or termination of the Basic Severance Policy to the
extent that it would adversely impact the rights or protections of an Eligible
Employee under the Policy.
ARTICLE X
CONFIDENTIAL INFORMATION
Recognizing that the disclosure or improper use of Confidential Information will
cause serious and irreparable injury to an Employer, Eligible Employees with
such access acknowledge that (i) they will not at any time, directly or
indirectly, disclose Confidential Information to any third party or otherwise
use such Confidential Information for their own benefit or the benefit of others
and (ii) in addition to any other remedy permissible by law, payment of
severance pay and severance benefits under the Policy shall cease if an Eligible
Employee discloses or improperly uses such Confidential Information.  Any
Eligible Employee subject to an individual confidentiality agreement or
proprietary rights agreement with an Employer or any Affiliate will be deemed to
violate the terms of this Article if he/she violates the terms of the individual
confidentiality agreement or proprietary rights agreement.

--------------------------------------------------------------------------------

ARTICLE XI  
MISCELLANEOUS PROVISIONS
11.1            Return of Property.  In order for an Eligible Employee to
receive severance pay and severance benefits under the Policy, (i) he/she shall
be required to return all Employer property (including, but not limited to,
Confidential Information, client lists, keys, credit cards, documents and
records, identification cards, equipment, laptop computers, software, and
pagers), and (ii) repay any outstanding bills, advances, debts, amounts due to
an Employer, as of his/her Severance Date.  To the extent the Eligible Employee
has any Employer property stored electronically (including, but not limited to,
in the form of email) on his/her personal computer, in a personal email account,
on a personal storage device, or otherwise, such Eligible Employee shall
promptly provide copies of all such information to the Employer and thereafter
permanently delete or otherwise destroy the Eligible Employee's personal copy.
All pay and other benefits (except Policy severance pay and severance benefits)
payable to an Eligible Employee as of his/her Severance Date according to the
established policies, plans, and procedures of the Employer shall be paid in
accordance with the terms of those established policies, plans and procedures. 
In addition, any benefit continuation or conversion rights which an Eligible
Employee has as of his/her Severance Date according to the established policies,
plans, and procedures of the Employer shall be made available to him/her.
11.2            No Assignment.  Severance pay and severance benefits payable
under the Policy shall not be subject to anticipation, alienation, pledge, sale,
transfer, assignment, garnishment, attachment, execution, encumbrance, levy,
lien, or charge, and any attempt to cause such severance pay and severance
benefits to be so subjected shall not be recognized, except to the extent
required by law.
11.3            Code Section 409A Compliance.
(a)            General.  It is intended that payments and benefits made or
provided under this Policy shall not result in penalty taxes or accelerated
taxation pursuant to Code Section 409A.  Any payments that qualify for the
"short-term deferral" exception, the separation pay exception or another
exception under Code Section 409A shall be paid under the applicable exception. 
For purposes of the limitations on nonqualified deferred compensation under Code
Section 409A, each payment of compensation under this Policy shall be treated as
a separate payment of compensation for purposes of applying the exclusion under
Code Section 409A for short-term deferral amounts, the separation pay exception
or any other exception or exclusion under Code Section 409A.  All payments to be
made upon a termination of employment under this Policy may only be made upon a
"separation from service" under Code Section 409A to the extent necessary in
order to avoid the imposition of penalty taxes on an Eligible Employee pursuant
to Code Section 409A.  In no event may an Eligible Employee, directly or
indirectly, designate the calendar year of any payment under this Policy, and to
the extent required by Section 409A of the Code, any payment that may be paid in
more than one taxable year (depending on the time that the Eligible Employee
executes the Waiver and Release Agreement) shall be paid in the later taxable
year.

--------------------------------------------------------------------------------

(b)            Reimbursements and In-Kind Benefits.  Notwithstanding anything to
the contrary in this Policy, all reimbursements and in-kind benefits provided
under this Policy that are subject to Code Section 409A shall be made in
accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during an Eligible Employee's lifetime (or during a shorter period of time
specified in this Policy); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
(c)            Delay of Payments.  Notwithstanding any other provision of this
Policy to the contrary, if an Eligible Employee is considered a "specified
employee" for purposes of Code Section 409A (as determined in accordance with
the methodology established by the Company as in effect on the Termination
Date), any payment that constitutes nonqualified deferred compensation within
the meaning of Code Section 409A that is otherwise due to the Eligible Employee
under this Policy during the six-month period immediately following the Eligible
Employee's separation from service (as determined in accordance with Code
Section 409A) on account of the Eligible Employee's separation from service
shall be accumulated and paid to an Eligible Employee on the first business day
of the seventh month following his separation from service (the "Delayed Payment
Date").  If an Eligible Employee dies during the postponement period, the
amounts and entitlements delayed on account of Code Section 409A shall be paid
to the personal representative of his estate on the first to occur of the
Delayed Payment Date or 30 calendar days after the date of the Eligible
Employee's death.
11.4            Representations Contrary To The Policy.  No employee, officer,
or director of an Employer has the authority to alter, vary, or modify the terms
of the Policy except by means of an authorized written amendment to the Policy. 
No verbal or written representations contrary to the terms of the Policy and its
written amendments shall be binding upon the Policy, the Administrator, or an
Employer.
11.5            No Employment Rights.  This Policy shall not confer employment
rights upon any person.  No person shall be entitled, by virtue of the Policy,
to remain in the employ of an Employer and nothing in the Policy shall restrict
the right of an Employer to terminate the employment of any Eligible Employee or
other person at any time.
11.6            Policy Funding.  No Eligible Employee shall acquire by reason of
the Policy any right in or title to any assets, funds, or property of the
Employer.  Any severance pay, which becomes payable under the Policy is an
unfunded obligation and shall be paid from the general assets of the Company. 
No employee, officer, director or agent of the Employer personally guarantees in
any manner the payment of Policy severance pay and severance benefits.
11.7            Applicable Law.  This Policy shall be governed and construed in
accordance with the laws of the State of Michigan without regard to its
conflicts of law provisions.
11.8            Severability.  If any provision of the Policy is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or other controlling law, the
remainder of the Policy shall continue in full force and effect.









--------------------------------------------------------------------------------

Exhibit A


·
President


·
Executive Vice President, Secretary & General Counsel


·
Executive Vice President & Chief Financial Officer


·
Executive Vice President & General Manager, Consumer Healthcare


·
Executive Vice President & General Manager, US Rx


·
Executive Vice President & General Manager, International


·
Executive Vice President & Chief Information Officer


